                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                 FORT MYERS DIVISION

TODD G. GEROY and SARAH M.
GEROY,

              Plaintiffs,

v.                                                   Case No.: 2:18-cv-717-FtM-38NPM

USAA GENERAL INDEMNITY
COMPANY,

              Defendant.
                                           /

                                          ORDER1

       Before the Court is the parties’ Joint Status Report Concerning Mediation and

Settlement (Doc. 40). The parties’ mediation deadline was January 22, 2020 (Doc. 32 at

1). After the parties failed to file a mediation report (as the Local Rules require), the Court

issued an Order to Show Cause “about the status of mediation” (Doc. 39). Instead of

addressing mediation, the parties detailed some of their informal settlement discussions.

The Court will assume the parties’ failure to hint at mediation means it never happened.

In other words, the parties missed their deadline to attend mandatory, Court-ordered

mediation. (Doc. 32 at 13); Local Rule 9.01(b); Bernath v. Seavey, No. 2:15-cv-358-FtM-

99CM, 2017 WL 564941, at *2 (M.D. Fla. Feb. 13, 2017). While the parties note Plaintiffs

just filed a motion to consolidate in a related case, that motion is neither ripe nor before

the Court here.    And most importantly, filing that motion does not excuse skipping


1 Disclaimer: Documents hyperlinked to CM/ECF are subject to PACER fees. By using
hyperlinks, the Court does not endorse, recommend, approve, or guarantee any third
parties or the services or products they provide, nor does it have any agreements with
them. The Court is also not responsible for a hyperlink’s availability and functionality, and
a failed hyperlink does not affect this Order.
mediation. In fact, the motion was filed a week after the mediation deadline in this case.

The parties should know failing to attend mediation is sanctionable conduct under both

Local Rule 9.05(c) and their Case Management Scheduling Order (Doc. 32 at 15). At this

point, the Court does not find sanctions warranted.      But the parties are ordered to

complete their mediation by February 17, 2020.

        Accordingly, it is now

        ORDERED:

        The parties are ORDERED to complete mediation on or before February 17,

2020.

        DONE and ORDERED in Fort Myers, Florida this 3rd day of February, 2020.




Copies: All Parties of Record




                                            2
